685 S.E.2d 103 (2009)
Mulamba LUMAMBA, Employee
v.
TECHNOCOM BUSINESS SYSTEMS, Employer
and
Hartford Insurance Company, Carrier.
No. 117P09.
Supreme Court of North Carolina.
October 8, 2009.
Mulamba Lumamba, for Lumamba.
Susan H. Briggs, Charlotte, M. Duane Jones, for Technocom Business, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 20th of March 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is *104 hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."